Phipps, Judge.
In AdvancePCS v. Bauer,1 the Supreme Court of Georgia ruled that the plaintiffs’ claims are preempted by the provisions of the Employee Retirement Income Security Act of 1974 (ERISA)2 and reversed the judgment of this court in AdvancePCS v. Bauer.3 Therefore, we vacate our earlier opinion and adopt the opinion of the Supreme Court as our own. Accordingly, the judgment of the trial court is reversed.

Judgment reversed.


Barnes, C. J., Andrews, P. J., Johnson, P. J., Blackburn, P. J., Ruffin and Mikell, JJ., concur.


 280 Ga. 639 (632 SE2d 95) (2006).


 29 USC § 1001 et seq.


 274 Ga. App. 381 (617 SE2d 637) (2005).